Citation Nr: 1401089	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-42 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for an eye disability (initially claimed as a left eye disability).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and Q.S.



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied service connection for a left eye disability and bilateral hearing loss.  

In June 2012, the Veteran and Q.S. testified at a videoconference hearing before the undersigned; a transcript of the hearing is of record.  

In May 2013, the Board remanded the claims for additional development.  The development has been completed and the case has been returned to the Board for appellate review.

The Veteran also appealed the denial of service connection for tinnitus and a lumbar spine disability.  However, in September 2010 and August 2013 rating decisions, the Agency of Original Jurisdiction (AOJ) granted service connection for each of these disabilities.  Therefore, these decisions represent a full grant of the benefits sought with respect to these issues.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.




FINDINGS OF FACT

1.  The Veteran does not have right ear hearing loss that meets VA's threshold requirements for a disability.

2.  The preponderance of the evidence reflects that the Veteran's left ear hearing loss was incurred in service.  

3.  The preponderance of the evidence is against finding that an eye disability is related to the Veteran's service, to include an eye injury therein.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

2.  Left ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

3.  An eye disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant issues.  

VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Finally, notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the claim of entitlement to service connection for left ear hearing loss, in light of the fully favorable determination, a discussion of VA's compliance with the duties to notify and assist is unnecessary.  

Regarding the remaining claims, VA has met all statutory and regulatory duty to notify provisions in letters dated in April 2009 and May 2013.  The claims were most recently readjudicated in an August 2013 Supplemental Statement of the Case (SSOC).  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.
VA has also done everything reasonably possible to assist the Veteran with respect to the claims remaining on appeal in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  The Veteran was medically evaluated in conjunction with his hearing loss claims in June 2009 and June 2013.  He was also evaluated in conjunction with his eye claim in July 2013.  As a whole, the examiners reviewed the Veteran's claims file, considered his complaints, conducted appropriate physical examinations, and provided complete rationales for all opinions expressed.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claims decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). 

As noted, the Board remanded the claims in May 2013.  As the AOJ provided the Veteran with additional VCAA notice, obtained updated VA outpatient treatment records, and scheduled him for VA examinations for his claimed hearing loss and eye disability, the Board finds that the AOJ has substantially complied with the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under where Board's remand instructions were substantially complied with).  

In his December 2013 Informal Hearing Presentation, the Veteran's representative stated that the Veteran confirmed in a conversation that he was seeking service connection for a left eye disability.  His representative argues that the development for an eye disability was based on the right eye and not the left.  The Board points out that the Veteran has been inconsistent in his claim and therefore ample development has been conducted with respect to both eyes.  In April 2009, he originally claimed a left eye disability, which was addressed in a VCAA notice letter later that month.  However, on his October 2010 substantive appeal (VA Form 9), the Veteran specifically stated that he was seeking service connection for a right eye condition and not the left eye.  During the June 2012 Board hearing, the issue that the Veteran presented testimony on was related to his right eye.  As such, the Board ordered additional development in May 2013, which was conducted.  There is no indication that any further development is warranted with respect to either eye.  

The Veteran was also provided an opportunity to set forth his contentions at a Board hearing conducted in June 2012.  The record reflects that at the hearing the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to fully explain the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  In all, the duty to assist has been fulfilled.

Legal Criteria

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including an organic disease of the nervous system (sensorineural hearing loss), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to the chronic disorders as listed in 38 C.F.R. § 3.309(a)). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

1.  Hearing Loss

The Veteran asserts that he has bilateral hearing loss related to in-service noise exposure.  During the Board hearing, the Veteran testified that he was exposed to noise from construction equipment and from weapons fire.  See Board Hearing Transcript (Tr.) at 3-5.  VA has conceded that the Veteran was exposed to hazardous noise in service.  See, e.g., the RO's September 2010 rating decision awarding service connection for tinnitus.  Therefore, the second element of service connection has been satisfied-namely, an in-service injury.  The remaining questions are whether the Veteran has a current hearing loss disability in either ear and, if so, whether it is related to in-service noise exposure (i.e., the first and third elements of service connection).  For the reasons explained below, the Board finds that service connection is warranted for left ear hearing loss, but not for right ear hearing loss.  

There are also specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The report of the June 2009 VA examination reflects that the Veteran's puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
20
25
20
25
LEFT
5
15
30
20
35

Speech discrimination scores were 96 percent in both ears.  The Board notes that the examiner indicated that the Veteran had mild high frequency hearing loss in the left ear; however, the results do not meet VA's threshold requirements for a hearing loss disability in either ear.  See 38 C.F.R. § 3.385.  

The report of the June 2013 VA examination reflects that the Veteran's puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
20
20
15
20
LEFT
10
10
20
20
40

Speech discrimination scores were 100 percent in both ears.  The audiologist noted that the Veteran had normal hearing in the right ear and sensorineural hearing loss in the left ear.  The examiner opined that the Veteran's left ear hearing loss was at least as likely as not related to service based on his substantial in-service noise exposure and the lack of a separation audiogram.  

In this case, the above-cited testing results do not establish a right ear hearing loss disability as defined by 38 C.F.R. § 3.385.  Moreover, neither the Veteran nor his representative has presented or identified existing audiometric testing results that meet the requirements of that regulation for hearing loss.  Hence, the Veteran does not have a right ear hearing loss disability for VA purposes.  Although the Veteran has provided competent and credible statements regarding his hearing loss, he is not competent to state whether his hearing loss meets VA's requirements for a disability pursuant to 38 C.F.R. § 3.385.  In this regard, the audiology test results are controlling and clearly more probative than his lay evidence.  Because the Veteran does not have a current right ear hearing loss disability, the claim for service connection must be denied.  In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, however, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Regarding the left ear, the June 2013 VA examination report demonstrates that the Veteran meets the threshold requirements for a hearing loss disability pursuant to 38 C.F.R. § 3.385.  Therefore the first element of service connection has been established.  Moreover, the preponderance of the evidence indicates that the left ear hearing loss disability is a result of in-service noise exposure.  Although the June 2009 VA examiner provided a negative nexus opinion and noted that the hearing loss configuration was not consistent with the configuration normally seen by noise exposure, she did not provide any explanation for this opinion.  Significantly, the examiner noted that there was no audiometric information at separation from service, but did not explain how the absence of such information formulated into her opinion.  On the contrary, the June 2013 VA examiner noted that because there was no audiometric testing at separation from service, it was at least as likely as not that the Veteran's left ear hearing loss was a result of in-service noise exposure.  Although there are two VA opinions, one in favor of the claim, and one against, the Board finds the favorable June 2013 VA opinion more persuasive.  Thus, the preponderance of the evidence supports a finding that the criteria for service connection for a left ear hearing loss disability are met.  38 C.F.R. §§ 3.303(d), 3.385.  

2.  Eye Disability

The Veteran claims that he has a current eye disability related to service.  He testified that he was told that he had "cataract poisoning" in service and had to wear a patch for three weeks to a month, but has continued to have eye problems, including muscle weakness, irritation, and reduced sight.  See Board Hearing Tr. at 14-16.  For the reasons explained below, the Board finds that service connection is not warranted because the evidence does not show that a current eye disability is related to service.

The evidence reflects that the Veteran has been diagnosed with various eye conditions.  VA outpatient treatment records reflect that he has optic nerve cupping and is being monitored for suspected glaucoma.  He also has immature cataracts, dry eye syndrome, posterior vitreous detachment with floaters, and refractive error.  See, e.g., a September 2011 VA comprehensive eye examination.  The July 2013 VA examiner diagnosed the Veteran with suspected glaucoma and cataracts.  Therefore, the Veteran has satisfied the first element of service connection-namely, a current disability.

The evidence also reflects that the Veteran sustained an in-service injury to the right eye.  At his July 1966 pre-induction examination, it was noted that he had localized hyperemia (redness) of the bulbar conjunctiva of the right eye due to old injury.  His right eye visual acuity was 20/25.  His service treatment records reflect that he complained of photophobia in May 1968, was diagnosed with a corneal abrasion of the right eye, and treated with drops and an eye patch.  He was referred to an ophthalmologist who diagnosed a marginal corneal ulcer, which was noted to have probably started from a foreign body.  Improvement was noted later that month and there was no further treatment.  At his August 1968 separation examination, his eyes and ophthalmoscopy were normal.  Right eye visual acuity was 20/20 and he denied having had or having eye trouble.  Based on the foregoing, the Board finds that the Veteran has satisfied the second element of service connection for the right eye-namely, an in-service injury or disease.  However, there is no evidence of a left eye injury or disease in service.  Therefore, there is no basis for service connection for a left eye disability.  

With regard to the right eye, the remaining question is related to the third element of service connection-whether there is a link between any of the Veteran's current eye conditions and service.  Post-service, the first documented evidence of right eye disability is a December 1997 private treatment from Dr. H.K., noting optic nerve cupping and refractive error.  A July 2005 VA clinician noted that the Veteran's eye pain with watering and weakness was probably secondary to muscle fatigue and allergies.  The July 2013 VA examiner opined that the Veteran's claimed right eye condition was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained that the Veteran's hyperemia that was noted on entrance has had no bearing on his eye conditions since then and that there were no lasting effects from the corneal ulcer he had in 1968.  In reviewing the service treatment records, the examiner noted that the Veteran seemed to have been successfully treated for the corneal ulcer and he had no frank scarring or corneal changes related to the ulcer.  

In this case, the most probative and competent evidence is against finding a nexus between the Veteran's claimed right eye disability and service.  In this regard, the Board finds the July 2013 VA examiner's opinion highly probative.  As the VA examiner explained the reasons for his conclusions, which was based on a review of the claims file, a clinical evaluation, and consideration of the Veteran's assertions, this opinion is adequate for the adjudication of this claim and is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

Furthermore, there is no competent evidence linking any of the Veteran's claimed eye disabilities to service.  The Board has considered the Veteran's lay contentions that his current eye disability is related to the corneal abrasion/ulcer he sustained in service.  In the instant case, however, the Board finds that although the Veteran is competent to describe his symptoms both during and after service, as such requires personal knowledge rather than medical expertise, he is not competent to relate his current eye conditions to service.  The question of etiology in this case goes beyond a simple and immediately observable cause-and-effect relationship-over 40 years have passed since the original injury.  Even assuming the Veteran's lay assertions regarding etiology were competent, the Board finds the VA examiner's opinion discussed in detail above is more probative. 

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection an eye disability.  The benefit of the doubt doctrine is not for application, and the claim is denied.  See 38 C.F.R. § 3.102.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is granted.

Service connection for an eye disability is denied.



____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


